The defendant promised to pay the amount of the policy to Mrs. Bradshaw if living when her husband died, and if not then living, to their children; but no provision was made for payment to any one if she died first and there was no child. As he survived her and they had no children, the question arose to whom should the policy be paid in this contingency? Neither the company nor Mr. Bradshaw had any doubt upon the subject and both knew all the facts. Upon his application to have the policy made payable to his estate, certain proof was required by the company, and when, after some trouble and expense, it was furnished in due form, the company, through its general agent duly and specifically authorized, wrote him that the policy had been made payable to his estate, as its records would show. He never saw its records, but acting upon this official declaration continued to pay the premiums for five years without taking out other insurance and then died, whereupon the company took the position that it had no right to make the policy payable to his estate and repudiated its action in that regard, claiming that it was not bound thereby because both parties had acted under a mistake of law.
Upon the first appeal we did not have the application before us and it now appears that it was signed "Corrie *Page 477 
J. Bradshaw, per R.C. Bradshaw." The company knew this, yet upon the application of Mr. Bradshaw and after compliance by him with its exactions it formally notified him that this was all that it was necessary for him to do in the matter and that the policy had been made payable to his estate. Relying upon this he continued to pay the premiums. During the remainder of his life he rested on the assurance of the company that his life was insured by it for the benefit of his estate. After this written statement was made by the company upon the conclusion of the negotiations between them, he fully performed on his part and died in the belief that he had a personal contract of insurance. The company now refuses to pay anything to his estate and even insists on keeping the premiums paid since it wrote him that he was personally insured. Taking something for nothing is a fraud when no gift is intended. I think the jury could have found under proper instructions that the company was estopped from denying the existence of a contract such as Mr. Bradshaw supposed and had the right to suppose he had made with it personally, even if the result is that owing to its own act it may be forced to pay twice. This evil would be less than the destruction of all confidence by thousands of policyholders in deliberate and formal statements in writing of insurance companies that applicants for insurance are in fact insured. Such a statement made under the circumstances of this case should be regarded as a contract even without the aid of estoppel. The company should be held to have done what it well knew Mr. Bradshaw believed at the time it had done. Forms of contracts and methods of action are within the control of the company and what it declared was sufficient should be held sufficient. The courts should take the company at its word, just as the insured did and as all insured persons do in making contracts of insurance. Such parties do not stand on an equal footing, for the insured is compelled *Page 478 
to accept such form of contract as the company chooses to give, confiding in its knowledge of the law and relying on its promise, whether express or implied, to pay at maturity to the person whom it knew at the time of the transaction the insured expected payment to be made.
This is written to suggest what should be done and in dissent from what is about to be done, in so far as the proposed judgment of the court denies recovery of the full amount of insurance. No precedent in this state requires it and justice cries out against it. The way is open to lay down the practical and wholesome rule that when an insurance company, in consideration of premiums to be paid and which are in fact paid, issues its written statement that the life of the one who pays for the insurance is insured for the benefit of his estate, a contract is thereby made as binding as if written out in a formal policy.
I vote for reversal and a new trial.
HAIGHT, HISCOCK and CHASE, JJ., concur with GRAY, J.; CULLEN, Ch. J., and VANN, J., read dissenting opinions, with whom WILLARD BARTLETT, J., concurs.
Judgment affirmed.